DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action responds to the amendment and argument filed by applicant on June 04, 2021 in response to the Office Action mailed on March 04, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harken (US 2005/0256892), in view of admitted prior art Takaatsu (JP 2002099713, attached hereto).
With respect to claims 1, 4 and 5, Harken discloses system, method and non-transitory computer readable storage medium having computer executable instructions which causes, when 
receiving, from the one or more terminals, data and a change value of ground data for performing the data replacement (abstract, paragraphs [0031] and also paragraph [0137] discloses receiving data and change value of ground data),
identifying standardized data composing the data identified with the received data (paragraph [0126]),
recalculating using the received change value of the ground data the standardized data (paragraph [0126] and also paragraph [0137] discloses recalculating data), and
regenerating the basic figure based on the recalculated standardized data, the basic figure being used for the management of the financial institution or the financial holding company group including the financial institution (paragraphs [0126] and [0233]).
Harken discloses standardizing the data but does not explicitly disclose the feature of identifying a basic figure to be regenerated in data replacement.
However, Takaatsu teaches the feature of identifying a basic figure to be regenerated in data replacement (paragraph [0009] and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Harken to include the feature of identifying a basic figure to be regenerated in data replacement, as taught by Takaatsu in order to manage the data of financial institution.
claim 2 Harken further teaches the feature, wherein the standardized data is data generated by extracting data of one or more items out of base data managed by business systems and assigning a common code to the extracted data (paragraphs [0031] and [0126]).
With respect to claims 3 and 6, Harken further discloses the feature, wherein the standardized data includes data on risk involved in an operation of the financial institution (paragraph [0128] discloses certain data to be standardized).

Response to Arguments
Applicant's arguments filed on June 04, 2021 have been fully considered but they are not persuasive. With respect to claim 1 applicant argues that, 
“Harken fails to teach or suggest at least to “receive, from the one or more terminals, data for identifying a basic figure to be regenerated in data replacement and a change value of ground data for performing the data replacement,” and to “recalculate, using the received change value of the ground data, the standardized data,” as amended claim 1 recites”.

Examiner notes that, not only abstract and  paragraphs [0031] of Harken reference discloses the feature also paragraph [0137] discloses the feature stating, “during an access request of the data storage type, in which data in the RIM 12 is to be updated or new data is to be stored in the RIM 12, the translation engine 13(t) receives the data to be stored in the tool's characteristic model and format, translates the data into the atomic model and format for the RIM 12, and provides the translated data to the RIM 12 for storage. If the data storage access request enables data to be updated, the RIM 12 will substitute the newly-supplied data from the 
With respect to other independent claims applicant has argument similar to the subject matter of claim 1 which has been addressed above. Therefore the rejection remains as is.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687